BLD-027                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3295
                                       ___________

                           FREDERICK WILLIAM KARASH,
                                           Appellant

                                             v.

    ERIE COUNTY MUNICIPALITY, As Represented by the Court of Common Pleas and
       the District Attorney’s Office; STEFANI DOMITROVICH, in her Individual and
     Official Capacity; CAROL SOUTHWORTH, in her Individual and Official Capacity;
     JACK DANERI, in his Individual and Official Capacity; NATE STRAUSSER, in his
      Individual and Official Capacity; ERIE COUNTY COURT OF COMMON PLEAS
                          ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 1-15-cv-00184)
                   Magistrate Judge: Honorable Susan Paradise Baxter
                     ____________________________________

                         Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     October 27, 2016

           Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                           (Opinion filed: November 17, 2016)
                                      ___________

                                        OPINION*

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                        ___________
PER CURIAM

         Pro se appellant Frederick Karash appeals the District Court’s order dismissing his

amended complaint.1 The defendants have filed motions to summarily affirm the District

Court’s judgment. For the reasons set forth below, we will grant those motions and

summarily affirm. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

         In December 2015, Karash filed an amended complaint in the District Court

raising claims under 42 U.S.C. § 1983 against Erie County, the Erie County Court of

Common Pleas, two state-court judges, and two district attorneys. Karash alleged that the

district-attorney defendants had brought “trumped up” speeding charges against him and

that, rather than dismissing the charges, the judicial defendants made improper rulings

and found him guilty of the offense. He sought to enjoin the state action.2

         The defendants filed motions to dismiss under Fed. R. Civ. P. 12(b)(6). The

District Court granted the motions and dismissed the amended complaint. The District

Court concluded that the action was barred by the Younger doctrine, see Younger v.

Harris, 401 U.S. 37 (1971), that most defendants were immune from liability, and that the


1
    The parties proceeded by consent before a Magistrate Judge. See 28 U.S.C. § 636(c).
2
  Karash also included in his amended complaint some allegations concerning a different
encounter with police, but because he did not name those officers as defendants, did not
seek relief related to that incident, and has pending a separate federal lawsuit that
squarely presents those allegations, see W.D. Pa. Civ. A. No. 1:15-cv-00028, we interpret
his amended complaint here to discuss that incident merely as background. Likewise, we
acknowledge, as did the District Court, that Karash filed a second amended complaint
that did not meaningfully differ from his amended complaint.
                                               2
claims otherwise failed. Karash filed a timely notice of appeal to this Court. The

defendants have filed motions to summarily affirm.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise a plenary standard of

review over the dismissal order. See Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181,

188 (3d Cir. 2006). We will take summary action if “no substantial question is

presented.” 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       We agree with the District Court’s analysis of this case. Federal courts will

abstain under Younger when “(1) there are ongoing state proceedings that are judicial in

nature; (2) the state proceedings implicate important state interests; and (3) the state

proceedings afford an adequate opportunity to raise the federal claims.” Lui v. Comm’n,

Adult Entm’t Establishments, 369 F.3d 319, 326 (3d Cir. 2004). As the District Court

explained, these requirements are met here. Karash’s state appellate proceedings are

ongoing, see Huffman v. Pursue, Ltd., 420 U.S. 592, 608-09 (1975) (Younger doctrine

applies during pendency of state appellate proceedings), and the proceedings implicate

Pennsylvania’s important interest in enforcing its criminal traffic laws, see Sprint

Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 591 (2013); see also Commonwealth v. Failor,

770 A.2d 310, 313 (Pa. 2001) (treating type of proceedings at issue here as criminal).

Moreover, Karash can raise the claims he presents here in state court. See, e.g.,

Commonwealth v. Smith, 868 A.2d 1253, 1256-57 (Pa. Super. Ct. 2005) (considering

federal constitutional claims). Therefore, the District Court correctly concluded that the

Younger doctrine applies here.
                                              3
       While Younger abstention is not appropriate “in cases of proven harassment or

prosecutions undertaken by state officials in bad faith without hope of obtaining a valid

conviction” or “in other extraordinary circumstances where irreparable injury can be

shown,” Perez v. Ledesma, 401 U.S. 82, 85 (1971), none of these narrow exceptions is

satisfied here. Karash argues that a district attorney “harassed” him by stating that he

would increase the charges if Karash did not plead guilty; this is not sufficient to warrant

federal interference. See Evans v. Court of Common Pleas, 959 F.2d 1227, 1234 (3d Cir.

1992) (“even a claim of prosecutorial vindictiveness will not suffice to overcome the

general principle that federal review of a criminal prosecution is unavailable before the

state proceeding is completed”); see generally Alabama v. Smith, 490 U.S. 794, 802

(1989) (noting that the Court has “upheld the prosecutorial practice of threatening a

defendant with increased charges if he does not plead guilty, and following through on

that threat if the defendant insists on his right to stand trial”). Nor has Karash

meaningfully shown that the prosecution was frivolous — an argument that would be

undermined by the fact that he was convicted and has thus far been unsuccessful in

setting aside that judgment on appeal — or that other extraordinary circumstances are

present. We thus agree with the District Court’s abstention decision.

       Accordingly, we will grant the defendants’ motions and summarily affirm the

District Court’s judgment.




                                              4